Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment, received 4/28/2022, is a final office action.

Response to Amendment and Arguments
2.	As stated in the previous office action, it does not appear that the foreign priority documents provided correspond to this application. For example, there are 13 figures disclosed in the instant application. The priority document, RU 2018129261, only discloses 6 figures. Please submit an accurate translation of the foreign priority document so the proper effective filing date can be determined. Until the foreign priority can be perfected with a translation of the priority document, this application will not receive an effective filing date that corresponds to the priority document RU 2018129261.
3.	Claims 1 and 27 are amended to include the limitation wherein the first NFC signal is a signal according to the NFC standard. Tanaka et al (US 2019/0132059) discloses in the communication system according to the present embodiment, in a case where association is performed from the beginning according to the above described international standards, it is necessary to fully operate circuits necessary for normal communication such as the transmission unit 11 and the reception unit 21 and the system control circuit 50 in paragraph 0162. Paragraph 0160 also discloses international standards of electric field communication (intra-body communication).
4.	Applicant states Tanaka does not teach or suggest the two communicators as claimed as stated on pages 8-10 of the remarks. The examiner disagrees. Figure 3 shows the first communication unit 113. Figure 4 shows a first communication unit in more detail. First communication unit 113 comprises the transmission unit 10 and reception unit 20 for communicating with the antenna unit and comprises the system control circuit 50 for sending a signal to and receiving a signal from host 114. Therefore, first and second communicators as stated in the claims are disclose by the previously cited reference. These first and second communicators are different.
	The claims are rejected as stated below. This office action is a final office action.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, no translation of the foreign priority document has been provided. It is unclear if the foreign priority document supports the recited claims. For example, there are 13 figures disclosed in the instant application. The priority document, RU 2018129261, only discloses 6 figures. Please submit an accurate translation of the foreign priority document so the proper effective filing date can be determined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 8-15, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2019/0132059) in view of Bostick et al (US 10,321,406).
	Regarding claim 1, Tanaka discloses a human body communication (HBC) apparatus for a near field communication (NFC) signal (Figure 3, first communication apparatus 110), the HBC apparatus comprising: 
a first communicator (Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first antenna unit 115 incudes the first body electrode 111 and the first spatial electrode.) configured to receive a first NFC signal from an NFC reader according to an NFC standard through a body in proximity to the body, wherein the first NFC signal is a signal according to the NFC standard (Figure 3: communication medium (human body) 30. Paragraph 0063: applications using near field communication (NFC) increase with each passing year; however, it is necessary to take out NFC built-in devices such as a smart phone or commuter pass and bring the NFC built-in device close. Paragraph 0162: in the communication system according to the present embodiment, in a case where association is performed from the beginning according to the above described international standards, it is necessary to fully operate circuits necessary for normal communication such as the transmission unit 11 and the reception unit 21 and the system control circuit 50. Paragraph 0160 also discloses international standards of electric field communication (intra-body communication).); and 
a second communicator configured to transmit a signal to a user device (Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first communication unit 113 is coupled to a host 114.), 
wherein first data included in the first NFC signal received from the NFC reader through the body by the first communicator is transmitted to the user device by the second communicator (Figure 3: the signal transmitted from the second communication apparatus 120 will be transmitted through the body 30 to the first communication apparatus 110 then transmitted to the host 140. Paragraph 0111 discloses the normal communication of the second communication apparatus 120.).  
Tanaka discloses the inter body communication as stated above. This body coupled communication is an emerging near field communication technology. However, Tanaka does not explicitly state the communication through the body is a near field communication signal. 
Bostick discloses switching to human body near-field communications for power savings in the title and abstract. The communication method is also described in figure 5 and includes a step 510 reciting the human body near-field communication. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make explicit the near field human body communication of Tanaka in view of the teaching of Bostick. Bostick discloses the near-field human body communication reduces power in the abstract. Power savings is advantageous in communication systems. 
Regarding claim 2, the combination discloses further comprising a reception amplifier configured to amplify the first NFC signal received from the NFC reader through the body by the first communicator (Tanaka: figures 4, 5 and 9 show additional details of the communication apparatus including a reception amplifier 24.).
Regarding claim 3, the combination discloses wherein the second communicator receives, from the user device, second data that is a response to the first data, the HBC apparatus further comprises a transmission amplifier configured to amplify a second NFC signal including the second data, and the second NFC signal is transmitted to the NFC reader through the body by the first communicator after being amplified by the transmission amplifier (Tanaka: figures 4, 5 and 9 show additional details of the communication apparatus including a transmission amplifier 14.).  
Regarding claim 8, the combination discloses wherein the first communicator comprises an electrode receiving the first NFC signal from the NFC reader through the body in proximity to the body (Tanaka: Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first antenna unit 115 incudes the first body electrode 111 and the first spatial electrode.), the HBC apparatus further comprises an NFC processor configured to extract the first data according to an NFC method from the first NFC signal received from the NFC reader through the body by the electrode (Tanaka: Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first antenna unit 115 incudes the first body electrode 111 and the first spatial electrode. Bostick discloses switching to human body near-field communications for power savings in the title and abstract. The communication method is also described in figure 5 and includes a step 510 reciting the human body near-field communication.), and the second communicator is configured to transmit the first data to the user device according to a non-NFC method (Tanaka: Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first communication unit 113 is coupled to a host 114. Tanaka does not describe the communication to the host as being a NFC communication.).
Regarding claim 9, the combination discloses wherein the NFC processor comprises a reception amplifier configured to amplify the first NFC signal received from the NFC reader through the body by the electrode (Tanaka: figures 4, 5 and 9 show additional details of the communication apparatus including a reception amplifier 24.), and extract the first data according to the NFC method from the amplified first NFC signal (Tanaka: Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first antenna unit 115 incudes the first body electrode 111 and the first spatial electrode. Bostick discloses switching to human body near-field communications for power savings in the title and abstract. The communication method is also described in figure 5 and includes a step 510 reciting the human body near-field communication.). 
Regarding claim 10, the combination discloses wherein the second communicator is configured to receive second data that is a response to the first data from the user device according to the non-NFC method (Tanaka: figures 3 and 4. The signals from the host will be provided to the modulator and be sent through the transmission unit.), and the NFC processor is configured to generate a second NFC signal including the second data according to the NFC method and transmit the second NFC signal to the NFC reader through the body by the electrode (Tanaka: Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first antenna unit 115 incudes the first body electrode 111 and the first spatial electrode. Bostick discloses switching to human body near-field communications for power savings in the title and abstract. The communication method is also described in figure 5 and includes a step 510 reciting the human body near-field communication.).
Regarding claim 11, the combination discloses wherein the NFC processor comprises a transmission amplifier configured to amplify the generated second NFC signal, and transmit the amplified second NFC signal to the NFC reader through the body by the electrode (Tanaka: figures 4, 5 and 9 show additional details of the communication apparatus including a transmission amplifier 14.).  
Regarding claim 12, the combination discloses wherein the first communicator comprises a first electrode receiving the first NFC signal from the NFC reader through the body in proximity to a first location of the body (Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first antenna unit 115 incudes the first body electrode 111 and the first spatial electrode.). The combination does not disclose the second communicator comprises a second electrode transmitting a signal to a user NFC device that is the user device through the body in proximity to a second location of the body, and the first NFC signal received from the NFC reader through the body by the first electrode is transmitted to the user NFC device through the body by the second electrode.  However, the combination discloses the communication described. This is shown in figures 3-5 and 9 of Tanaka and shown in figure 3 of Bostick. Bostick also discloses the communication of using multiple devices, phone, watch and headphones through the body in figure 3. It would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the through a body communication method using the electrode or pads as described above to provide additional communication to other devices. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use known and previously described method of communication as recited in Tanaka and Bostick multiple times will allow the advantages of using human body communication throughout the system. This uniform medium can reduce the complexity of the system.
Regarding claim 13, the combination discloses further comprising a reception amplifier configured to amplify the first NFC signal received from the NFC reader through the body by the first electrode, 7PRELIMINARY AMENDMENTAttorney Docket No.: Q258989 Appln. No.: Not Yet Assigned wherein the first NFC signal is transmitted to the user NFC device through the body by the second electrode after being amplified by the reception amplifier (Tanaka: figures 4, 5 and 9 show additional details of the communication apparatus including a reception amplifier 24.).
Regarding claim 14, the combination discloses further comprising a transmission amplifier configured to amplify a second NFC signal including second data that is a response to the first data received from the user NFC device through the body by the second electrode, wherein the second NFC signal is transmitted to the NFC reader through the body by the first electrode after being amplified by the transmission amplifier (Tanaka: figures 4, 5 and 9 show additional details of the communication apparatus including a transmission amplifier 14.).  
Regarding claim 15, the combination discloses wherein the user NFC device comprises a reception amplifier configured to amplify the first NFC signal received from the second electrode through the body (Tanaka: figures 4, 5 and 9 show additional details of the communication apparatus including a reception amplifier 24.).
Regarding claim 27, Tanaka discloses an operating method of a human body communication (HBC) apparatus for a near field communication (NFC) signal, the operating method comprising: 
receiving a first NFC signal from an NFC reader according to an NFC standard through a body by a first communicator approaching the body, wherein the first NFC signal is a signal according to the NFC standard (Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first antenna unit 115 incudes the first body electrode 111 and the first spatial electrode. Figure 3: communication medium (human body) 30. Paragraph 0063: applications using near field communication (NFC) increase with each passing year; however, it is necessary to take out NFC built-in devices such as a smart phone or commuter pass and bring the NFC built-in device close. Paragraph 0162: in the communication system according to the present embodiment, in a case where association is performed from the beginning according to the above described international standards, it is necessary to fully operate circuits necessary for normal communication such as the transmission unit 11 and the reception unit 21 and the system control circuit 50. Paragraph 0160 also discloses international standards of electric field communication (intra-body communication).); and 
transmitting first data included in the first NFC signal received from the NFC reader through the body by the first communicator to a user device by a second communicator (Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first communication unit 113 is coupled to a host 114. Figure 3: the signal transmitted from the second communication apparatus 120 will be transmitted through the body 30 to the first communication apparatus 110 then transmitted to the host 140. Paragraph 0111 discloses the normal communication of the second communication apparatus 120.).  
Tanaka discloses the inter body communication as stated above. This body coupled communication is an emerging near field communication technology. However, Tanaka does not explicitly state the communication through the body is a near field communication signal. 
Bostick discloses switching to human body near-field communications for power savings in the title and abstract. The communication method is also described in figure 5 and includes a step 510 reciting the human body near-field communication. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make explicit the near field human body communication of Tanaka in view of the teaching of Bostick. Bostick discloses the near-field human body communication reduces power in the abstract. Power savings is advantageous in communication systems. 
Regarding claim 29, the combination discloses wherein the second communicator is different than the first communicator (Tanaka: Figure 3 shows the first communication unit 113. Figure 4 shows a first communication unit in more detail. First communication unit 113 comprises the transmission unit 10 and reception unit 20 for communicating with the antenna unit and comprises the system control circuit 50 for sending a signal to and receiving a signal from host 114. Therefore, the first and second communicators are different.).

7.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2019/0132059) in view of Bostick et al (US 10,321,406) further in view of Jongsma et al (EP 3493414 A1).
Regarding claim 4, the combination of Tanaka and Bostick discloses wherein the first communicator comprises an electrode receiving the first NFC signal from the NFC reader through the body in proximity to the body (Tanaka: Figure 3: first antenna unit 115. Paragraph 0074: first communication apparatus 110 includes first antenna unit 115 and a first communication unit 113. The first antenna unit 115 includes the first body electrode 111 and the first spatial electrode.).
The combination does not disclose the subsequent communication to the host is via NFC signals. The combination does not disclose the second communicator comprises an NFC antenna coil transmitting a signal to a user NFC device that is the user device, and the first NFC signal received from the NFC reader through the body by the electrode is transmitted to the user NFC device by the NFC antenna coil.  
Jongsma discloses the apparatus to process NFC and HBC information in figure 1. Paragraph 0014 discloses mobile phone 1 comprises an integrated circuit 9 with several pins to receive NFC information. Antenna 2 is directly connected to antenna input pins to receive an antenna signal. Figure 1 shows antenna 2 as an antenna coil. Paragraph 0015 discloses mobile phone 1 enable human body communication with two pads 14 to transmit and receive HBC communication. Jongsma discloses the mobile phone for sending and receiving NFC signals. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to take achieve the advantages of using NFC signals. The advantages of NFC signals are known. 
Regarding claim 5, the combination discloses further comprising a reception amplifier configured to amplify the first NFC signal received from the NFC reader through the body by the electrode, wherein the first NFC signal is transmitted to the user NFC device by the NFC antenna coil after being amplified by the reception amplifier (Tanaka: figures 4, 5 and 9 show additional details of the communication apparatus including a reception amplifier 24.).
Regarding claim 6, the combination discloses further comprising a transmission amplifier configured to amplify a second NFC signal including second data that is a response to the first data received from the user NFC device by the NFC antenna coil, wherein the second NFC signal is transmitted to the NFC reader through the body by the electrode after being amplified by the transmission amplifier (Tanaka: figures 4, 5 and 9 show additional details of the communication apparatus including a transmission amplifier 14.).  
Regarding claim 7, the user NFC device is not a component of the recited HBC apparatus recited in the claim. Therefore, the specific components of a different apparatus than the apparatus of the claim do not limit the scope of the recited claim. If it is found that the components of a different apparatus than the apparatus of the claim do limit the scope of the recited claim, the use of reception amplifiers is well known. Tanaka discloses the use of reception amplifiers in figures 4, 5 and 9. Reception amplifiers allow the gain of a received signal to be increased and allow for proper processing of the information of that signal to be conducted. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize additional reception amplifiers as taught by Tanaka into the apparatus of the combination of Tanaka, Bostick and Jongsma to improve the effectiveness and efficiency of the system. 
8.	Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2019/0132059) in view of Bostick et al (US 10,321,406) further in view of Konanur et al (US 2016/0380703).
Regarding claim 25, the combination of Tanaka and Bostick discloses a near field communication (NFC) system comprising: the HBC apparatus of claim 1 and the NFC reader, wherein the NFC reader is configured to: generate the first NFC signal including the first data (See the rejection of claim 1).
The combination does not disclose transmitting the first NFC signal to the HBC apparatus through the body via parasitic capacitance of an NFC antenna coil in proximity to the body.  
Konanur discloses optimal electric field coupling for human body communication (HBC) in the title and abstract. Konanur discloses in this example, the adjustment of the capacitor 406 may be based from the capacitive coupling 406-4, and the parasitic capacitance/inductance (e.g., NFC antenna) from the proximity based communications circuitry of the receiving device 106 as stated in paragraph 0039 and shown in figure 4. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Konanur into the system of the combination of Tanaka and Bostick to overcome disadvantages discussed in paragraphs 001-003 of Konanur and allow for seamless interaction of devices and providing secure communication (paragraph 0001 of Konanur).
Regarding claim 26, the combination discloses wherein the HBC apparatus is configured to transmit a second NFC signal including second data that is a response to the first data to the NFC reader through the body by the first communicator, and the NFC reader is configured to receive the second NFC signal from the HBC apparatus through the body via the parasitic capacitance of the NFC antenna coil in proximity to the body (Konanur: figure 4 and paragraph 0039: In this example, the adjustment of the capacitor 406 may be based from the capacitive coupling 406-4, and the parasitic capacitance/inductance (e.g., NFC antenna) from the proximity based communications circuitry of the receiving device 106.).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/29/2022